UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4419



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REBA PANDORA RICE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-1089)


Submitted:   February 25, 2004            Decided:    March 29, 2004


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew D. Grimes, ANDREW D. GRIMES, P.A., Summerville, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Kevin F. McDonald, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Reba Pandora Rice appeals from a sentence of fifteen

months’ imprisonment following her guilty plea to marriage fraud

and conspiracy to commit marriage fraud.                  In Rice’s presentence

report, the probation officer recommended that the offense level be

increased by three levels pursuant to U.S. Sentencing Guidelines

Manual § 3B1.1(b) (2002). The district court expressly adopted the

findings of fact contained in the report.

              Though    Rice    did    not     raise    any   objections       to   the

presentence report at the time of her sentencing, she now contends

that her offense level should not have been increased because the

district   court       failed   to    recite    its    findings      to   support   the

adjustment.      After careful review of the record, we find that

Rice’s challenge fails to demonstrate plain error.                         See United

States   v.    Wells,    163    F.3d   889,     900    (4th   Cir.    1998);    United

States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990).

              We accordingly affirm Rice’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                        - 2 -